File No. 33-43846 811-524 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 153 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 153 [X] The Dreyfus/Laurel Funds Trust (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit N(2) to Item 23 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit N(2) to Item 23 to this Registration Statement on Form N-1A. With respect to Dreyfus Emerging Markets Debt Local Currency Fund and Dreyfus Equity Income Fund, parts A and B of Post-Effective Amendment No. 149 to the Registration Statement on Form N-1A filed on September 28, 2009 pursuant to Rule 485(a) under the Securities Act of 1933, as amended, are incorporated by reference herein; With respect to Dreyfus Core Value Fund and Dreyfus High Yield Fund, parts A and B of Post-Effective Amendment No. 151 to the Registration Statement on Form N-1A filed on February 25, 2010 pursuant to Rule 485(a) under the Securities Act of 1933, as amended, are incorporated by reference herein; and With respect to Dreyfus International Bond Fund and Dreyfus Global Equity Income Fund, parts A and B of Post-Effective Amendment No. 152 to the Registration Statement on Form N-1A filed on
